TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-13-00081-CV


      Twenty First Century Holdings, Inc. d/b/a American Geothermal Systems, Inc.;
                    Victor DeMarco; and N. West Short, Appellants

                                                 v.

                        Precision Geothermal Drilling, L.L.C., Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 1, 2013.

Twenty First Century Holdings, Inc. d/b/a American Geothermal Systems, Inc., Victor DeMarco;

and N. West Short have filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The Court’s judgment dated April 23, 2015, is withdrawn. Each party

shall bear their own costs relating to this appeal, both in this Court and in the court below.